UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-03235 FMI Common Stock Fund, Inc. (Exact name of registrant as specified in charter) 100 East Wisconsin Avenue, Suite 2200 Milwaukee, Wisconsin53202 (Address of principal executive offices) (Zip code) Ted D. Kellner Fiduciary Management, Inc. 100 East Wisconsin Avenue, Suite 2200 Milwaukee, WI53202 (Name and address of agent for service) 414-226-4555 Registrant's telephone number, including area code Date of fiscal year end: SEPTEMBER 30 Date of reporting period: DECEMBER 31, 2010 Item 1. Schedule of Investments. FMI Common Stock Fund, Inc. SCHEDULE OF INVESTMENTS December 31, 2010 (Unaudited) Shares or Principal Amount Value COMMON STOCKS — 88.5% (a) COMMERCIAL SERVICES SECTOR — 5.3% Advertising/Marketing Services — 1.9% Harte-Hanks, Inc. $ Financial Publishing/Services — 0.4% The Dun & Bradstreet Corporation Miscellaneous Commercial Services — 3.0% Cintas Corp. TeleTech Holdings, Inc. * CONSUMER DURABLES SECTOR — 0.8% Other Consumer Specialties — 0.8% Mine Safety Appliances Co. CONSUMER NON-DURABLES SECTOR — 2.5% Food: Specialty/Candy — 2.5% Flowers Foods, Inc. Lancaster Colony Corporation CONSUMER SERVICES SECTOR — 2.4% Publishing: Books/Magazines — 2.4% Meredith Corp. DISTRIBUTION SERVICES SECTOR — 12.5% Electronics Distributors — 6.2% Arrow Electronics, Inc. * ScanSource, Inc. * Medical Distributors — 3.6% Patterson Companies Inc. Wholesale Distributors — 2.7% Beacon Roofing Supply, Inc. * United Stationers Inc.* ELECTRONIC TECHNOLOGY SECTOR — 2.3% Aerospace & Defense — 2.3% Alliant Techsystems Inc.* ENERGY MINERALS SECTOR — 2.2% Oil & Gas Production — 2.2% SM Energy Co. FINANCE SECTOR — 12.2% Insurance Brokers/Services — 3.6% Arthur J. Gallagher & Co. Investment Managers — 2.1% Affiliated Managers Group, Inc. * Life/Health Insurance — 2.0% Protective Life Corp. Property/Casualty Insurance — 3.0% W.R. Berkley Corp. Real Estate Development — 1.5% The St. Joe Co.* HEALTH SERVICES SECTOR — 3.1% Health Industry Services — 2.2% Covance Inc. * Medical/Nursing Services — 0.9% VCA Antech, Inc.* HEALTH TECHNOLOGY SECTOR — 2.4% Medical Specialties — 2.4% Bio-Rad Laboratories, Inc.* West Pharmaceutical Services, Inc. INDUSTRIAL SERVICES SECTOR — 5.1% Oilfield Services/Equipment — 5.1% Bristow Group, Inc. * 26,658,050 Dresser-Rand Group, Inc.* MISCELLANEOUS SECTOR — 1.0% Investment Trusts/Mutual Funds — 1.0% PICO Holdings, Inc. * NON-ENERGY MINERALS SECTOR — 1.7% Construction Materials — 1.7% Eagle Materials Inc. PROCESS INDUSTRIES SECTOR — 8.8% Chemicals: Specialty — 2.6% Sigma-Aldrich Corp. Containers/Packaging — 4.4% AptarGroup, Inc. Bemis Company, Inc. Industrial Specialties — 1.8% Valspar Corp. PRODUCER MANUFACTURING SECTOR — 7.9% Electrical Products — 2.3% Molex Inc. Cl A Industrial Conglomerates — 2.1% SPX Corporation Industrial Machinery — 1.2% Woodward Governor Co. Miscellaneous Manufacturing — 2.3% Carlisle Companies Inc. RETAIL TRADE SECTOR — 9.7% Catalog/Specialty Distribution — 1.5% HSN, Inc. * Discount Stores — 2.0% Family Dollar Stores, Inc. Food Retail — 1.6% Ruddick Corp. Specialty Stores — 4.6% Group 1 Automotive, Inc. PetSmart, Inc. TECHNOLOGY SERVICES SECTOR — 4.4% Data Processing Services — 1.6% Broadridge Financial Solutions Inc. Information Technology Services — 2.8% Jack Henry & Associates, Inc. TRANSPORTATION SECTOR — 4.2% Marine Shipping — 2.1% Kirby Corp.* Trucking — 2.1% J.B. Hunt Transport Services, Inc. Total common stocks (cost $683,237,232) SHORT-TERM INVESTMENTS — 11.6% (a) Commercial Paper — 11.6% GE Capital Corp., 0.03%, due 01/03/11 U.S. Bank, N.A., 0.01%, due 01/03/11 Total commercial paper (cost $121,299,849) Total short-term Investments (cost $121,299,849) Total investments – 100.1% (cost $804,537,081) Liabilities, less cash and receivables — (0.1%) (a) ) TOTAL NET ASSETS – 100.0% $ * Non-income producing security. (a) Percentages for the various classifications relate to net assets. As of December 31, 2010, investment cost for federal income tax purposes was $804,537,081 and the tax components of unrealized appreciation/depreciation were as follows: Aggregate gross unrealized appreciation $ Aggregate gross unrealized depreciation ) Net unrealized appreciation $ + +Because tax adjustments are calculated annually, the above table does not reflect tax adjustments. For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual or semi-annual report. THE PORTFOLIO OF INVESTMENTS SHOULD BE READ IN CONJUNCTION WITH THE FINANCIAL STATEMENTS AND NOTES TO FINANCIAL STATEMENTS WHICH ARE INCLUDED IN THE FUND’S AUDITED ANNUAL REPORT OR SEMI-ANNUAL REPORT.THESE REPORTS INCLUDE ADDITIONAL INFORMATION ABOUT THE FUND’S SECURITY VALUATION POLICIES AND ABOUT CERTAIN SECURITY TYPES INVESTED IN BY THE FUND. Summary of Fair Value Exposure The Fund has adopted fair valuation accounting standards that establish an authoritative definition of fair value and set out a hierarchy for measuring fair value.These standards require additional disclosures about the various inputs used to develop the measurements of fair value.These inputs are summarized in the three broad levels listed below: Level 1 – Valuations based on unadjusted quoted prices in active markets for identical assets. Level 2 – Valuations based on quoted prices for similar securities or in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the overall fair value measurement. The following table summarizes the Fund’s investments as of December 31, 2010, based on the inputs used to value them: Valuation Inputs Investments in Securities Level 1 – Common Stocks $ Level 2 – Short-Term Commercial Paper Level 3 – Total $ See the Schedule of Investments for the investments detailed by industry classification. Item 2. Controls and Procedures. (a) The Registrant's President/Chief Executive Officer and Treasurer/ChiefFinancial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the "1940 Act")) (17 CFR 270.30a-3(c)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of thesecontrols and procedures required by Rule 30a-3(b) under the 1940 Act (17 CFR 270.30a-3(b)) and Rule 13a-15(b) or Rule 15d-15(b) under the Securities Exchange Act of 1934, as amended (17 CFR 240.13a-15(b) or 240.15d-15(d)). (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) (17 CFR 270.30a-3(d)) that occurred during the Registrant's last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the Registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant) FMI Common Stock Fund, Inc. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date February 10, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, President Date February 10, 2011 By (Signature and Title) /s/Ted D. Kellner Ted D. Kellner, Treasurer Date February 10, 2011
